                                                 U 5;- fi-.iC(    .
                IN THE UNITED STATES DISTRICT COURTSAVAf'HAH OIV.
               FOR THE SOUTHERN DISTRICT OF GEORGIA                   . ^-7
                         SAVANNAH DIVISION                        Pn pj'

                                                  eiER
LEONARDO MCMILLAR,                                       SO. 0!ST. OF GA.

           Plaintiff-Appellant,

vs.                                        Case No. CV418-259
                                                    CR412-017
UNITED STATES OF AMERICA,

           Defendant-Appellee.



                             ORDER


      The appeal in the above-styled action having been dismissed

by the United States Court of Appeals for the Eleventh Circuit,

      IT IS HEREBY ORDERED that the order of the United States Court


of Appeals for the Eleventh Circuit is made the order of this Court.

      SO ORDERED, this              day of February 2020.




                                 WILLIAM T. MOORE, JR., JXHDGE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
